Exhibit 10.1

 

[logo.jpg]
Deferral Agreement

 

               

Deferral Agreement Effective Date:

     

April 22                 , 20 20        

                  Loan Agreement Date (use restated date if applicable):      
September 8            , 20 17                         Borrower:       Sophiris
Bio Inc.                                             ☑   If this box is checked,
additional Borrowers ("Additional Borrowers") are listed in the Annex attached
hereto (Borrower and such Additional Borrowers, collectively, "Borrower").      
            Loan Agreement:       That certain Loan and Security Agreement,
dated as of the Loan Agreement Date, between Borrower, Additional Borrowers, if
any, and Silicon Valley Bank (“Bank”), as amended, restated or otherwise
modified and in effect from time to time.                   Guarantor(s) or
Pledgor(s):   ☐   If this box is checked, the obligations of Borrower are
guaranteed or secured by a pledge of assets and the Consent and Ratification
attached hereto shall apply and must be completed for each Guarantor and/or
Pledgor.                

 

Reference is made to the Loan Agreement and the other terms defined herein.
Borrower and Bank hereby agree to the Terms and Conditions attached hereto and
any applicable Annex and/or Consent and Ratification attached hereto, each of
which is incorporated herein by reference (collectively, the "Deferral
Agreement").

 

BANK: BORROWER: SILICON VALLEY BANK Sophiris Bio Inc.                          
             By: /s/ Justin Mauch                                           
By:  /s/ Peter Slover                                      Justin Mauch         
                                 Peter Slover                                   
        Name Name Director                                                   
CFO                                                         Title  Title      
By:                                                                            
                                                   Name                        
                                             Title

 

 

 

 

© 2020 SVB Financial Group. All rights reserved. SVB, SVB FINANCIAL GROUP,
SILICON VALLEY BANK, MAKE NEXT HAPPEN NOW and the chevron device are trademarks
of SVB Financial Group, used under license. Silicon Valley Bank is a member of
the FDIC and the Federal Reserve System. Silicon Valley Bank is the California
bank subsidiary of SVB Financial Group (Nasdaq: SIVB).

 

Rev. March 30, 2020 Deferral Agreement Page 1 of 6

 

--------------------------------------------------------------------------------

 
[logo.jpg]

Terms and Conditions

Deferral Agreement

 

 

1. Definitions.  Capitalized  terms  used  but  not defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.       2. Interest
Payments. Borrower shall at all times continue to make regularly scheduled
monthly payments of accrued interest on each applicable payment date under the
Loan Agreement.       3. Extension of Principal Payment Dates.         a. The
payment dates for all monthly payments of principal in respect of any term loans
(but not any other facilities) which are due following the Deferral Agreement
Effective Date shall each be extended by six (6) months.         b. To the
extent that the Loan Agreement permits Borrower to extend the period during
which Borrower is only required to make payments of accrued interest (and no
principal payments) (the “Interest Only Period”) upon achieving one or more
milestones or other thresholds, which milestones or thresholds have not yet
been achieved as of the Deferral Agreement Effective Date, by execution of the
Deferral Agreement, Borrower agrees that (a) the six (6) month extension of the
Interest Only Period provided for by this Deferral Agreement shall supersede and
replace any and all extensions of the Interest Only Period set forth in the Loan
Agreement, and (b) any and all extensions of the Interest Only Period set forth
in the Loan Agreement as of the Deferral Agreement Effective Date are hereby
void, and shall be of no further force and effect. Nothing herein shall be
construed as a modification or amendment of the existing terms and conditions in
the Loan Agreement that provide for Bank to increase availability or to make
additional advances or extensions of credit to Borrower, including if such
increase or additional advances or extensions of credit require Borrower to
achieve the same milestone or threshold that would have previously extended the
Interest Only Period prior to Borrower entering into this Deferral Agreement.  
      c. The amount of each monthly payment of principal following the extension
shall be the same as the amount of the scheduled monthly payment of principal
prior to the Deferral Agreement Effective Date.         d. All deferred
principal payments shall continue to be secured by all Collateral granted or
pledged to Bank under the Loan Documents.     4. Extension of Maturity Date. The
maturity date(s) for all term loans (but not any other facilities) under the
Loan Agreement that occur after the Deferral Agreement Effective Date shall be
extended by six (6) months, and the corresponding definitions of such maturity
dates in the Loan Agreement shall be deemed to be amended accordingly.     5.
Representations and Warranties. Borrower hereby represents and warrants that (a)
Borrower has the power and authority to execute and deliver to Bank the Deferral
Agreement, (b) the execution and delivery to Bank by Borrower of the Deferral
Agreement and the performance of Borrower's obligations under the Loan
Agreement, as amended by the Deferral Agreement, do not require any order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with, or exemption by any governmental or public body or
authority, or subdivision thereof, binding on Borrower, except as already has
been obtained or made and (c) the Deferral Agreement has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization or similar laws
and equitable principals relating to or affecting creditors rights.     6.
Ratification. Borrower hereby ratifies, confirms, and reaffirms all terms and
conditions of all Loan Documents and all security or other collateral granted to
Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations and all deferred principal payments.

 

© 2020 SVB Financial Group. All rights reserved. SVB, SVB FINANCIAL GROUP,
SILICON VALLEY BANK, MAKE NEXT HAPPEN NOW and the chevron device are trademarks
of SVB Financial Group, used under license. Silicon Valley Bank is a member of
the FDIC and the Federal Reserve System. Silicon Valley Bank is the California
bank subsidiary of SVB Financial Group (Nasdaq: SIVB).

 

Rev. March 30, 2020 Deferral Agreement Page 2 of 6

 

--------------------------------------------------------------------------------

 
[logo.jpg]

Terms and Conditions

Deferral Agreement

 

7. Release. For good and valuable consideration, Borrower hereby forever
relieves, releases, and discharges Bank and its present or former employees,
officers, directors, agents, representatives, attorneys, and each of them, from
any and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution hereof (collectively "Released Claims").
Without limiting the foregoing, the Released Claims shall include any and all
liabilities or claims arising out of or in any manner whatsoever connected with
or related to the Loan Documents, any instruments, agreements or documents
executed in connection with any of the foregoing or the origination,
negotiation, administration, servicing or enforcement of any of the foregoing.
Borrower expressly acknowledges and waives any and all rights under Section 1542
of the California Civil Code, which provides that:           "A general release
does not extend to claims that the creditor or releasing party does not know or
suspect to exist in his or her favor at the time of executing the release and
that, if known by him or her, would have materially affected his or her
settlement with the debtor or released party."         By entering into this
release, Borrower recognizes that no facts or representations are ever
absolutely certain and it may hereafter discover facts in addition to or
different from those which it presently knows or believes to be true, but that
it is the intention of Borrower hereby to fully, finally and forever settle and
release all matters, disputes and differences, known or unknown, suspected or
unsuspected; accordingly, if Borrower should subsequently discover that any fact
that it relied upon in entering into this release was untrue, or that any
understanding of the facts was incorrect, Borrower shall not be entitled to set
aside this release by reason thereof, regardless of any claim of mistake of fact
or law or any other circumstances whatsoever. Borrower acknowledges that it is
not relying upon and has not relied upon any representation or statement made by
Bank with respect to the facts underlying this release or with regard to any of
such party's rights or asserted rights. This release may be pleaded as a full
and complete defense and/or as a cross-complaint or counterclaim against any
action, suit, or other proceeding that may be instituted, prosecuted or
attempted in breach of this release. Borrower acknowledges that the release
contained herein constitutes a material inducement to Bank to enter into the
Deferral Agreement, and that Bank would not have done so but for Bank's
expectation that such release is valid and enforceable in all events. Borrower
hereby represents and warrants to Bank, and Bank is relying thereon, that (a),
except as expressly stated herein, neither Bank nor any agent, employee or
representative of Bank has made any statement or representation to Borrower
regarding any fact relied upon by Borrower in entering into the Deferral
Agreement, (b) Borrower has made such investigation of the facts pertaining
hereto and all of the matters appertaining thereto, as it deems necessary; (c)
the terms hereof are contractual and not a mere recital; (d) the Deferral
Agreement has been carefully read by Borrower, the contents hereof are known and
understood by Borrower, and the Deferral Agreement is signed freely, and without
duress, by Borrower and (e) Borrower represents and warrants that it is the sole
and lawful owner of all right, title and interest in and to every claim and
every other matter which it releases herein, and that it has not heretofore
assigned or transferred, or purported to assign or transfer, to any person, firm
or entity any claims or other matters herein released. Borrower shall indemnify
Bank, defend and hold it harmless from and against all claims based upon or
arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.     8. Full Force and
Effect; Limitations of Deferral Agreement. Other than as expressly provided in
the Deferral Agreement, the terms of the Loan Agreement remain in full force and
effect. Bank's agreement to defer principal payments pursuant to the Deferral
Agreement in no way shall constitute a waiver of or forbearance from any
existing defaults under any of the Loan Documents, nor shall it obligate Bank to
defer any future payments or waive or forbear from any future defaults under any
of the Loan Documents. Nothing in the Deferral Agreement shall constitute a
satisfaction of the Obligations. It is the intention of Bank and Borrower to
retain as liable parties all makers of Loan Documents, unless the party is
expressly released by Bank in writing. No maker will be released by virtue of
the Deferral Agreement.

 

© 2020 SVB Financial Group. All rights reserved. SVB, SVB FINANCIAL GROUP,
SILICON VALLEY BANK, MAKE NEXT HAPPEN NOW and the chevron device are trademarks
of SVB Financial Group, used under license. Silicon Valley Bank is a member of
the FDIC and the Federal Reserve System. Silicon Valley Bank is the California
bank subsidiary of SVB Financial Group (Nasdaq: SIVB).

 

Rev. March 30, 2020 Deferral Agreement Page 3 of 6

 

--------------------------------------------------------------------------------

 
[logo.jpg]

Terms and Conditions

Deferral Agreement

 

9. Miscellaneous.       a. The Deferral Agreement may be executed and delivered
in any number of counterparts and all of such counterparts taken together shall
be deemed to constitute one and the same instrument.         b. The words
“execution,” “signed,” “signature” and words of like import in any Loan
Document, including the Deferral Agreement, shall be deemed to include
electronic signatures, including any Electronic Signature as defined in the
Electronic Transactions Law (2003 Revision) of the Cayman Islands (the “Cayman
Islands Electronic Signature Law”), or the keeping of records in electronic
form, including any Electronic Record, as defined in Cayman Islands Electronic
Signature Law, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act or the Cayman Islands Electronic Signature
Law; provided, however that sections 8 and 19(3) of the Cayman Islands
Electronic Signature Law shall not apply to this Deferral Agreement or the
execution or delivery thereof.         c. The Deferral Agreement shall be
effective as of the Deferral Agreement Effective Date.         d. The Deferral
Agreement is a Loan Document and will be construed, interpreted, and applied in
accordance with the laws of the jurisdiction whose laws govern the Loan
Agreement (excluding its body of law controlling conflicts of law). Each party
to the Deferral Agreement submits to the jurisdiction of the same state and
federal courts to which it submitted under the Loan Agreement.         e. In the
event of any action or proceeding to enforce the Deferral Agreement, Bank shall
be entitled to recover from Borrower its attorneys' fees and expenses,
disbursements and court costs.

 

[End of Terms and Conditions –Annex and Consent and Ratification Follows]

 

© 2020 SVB Financial Group. All rights reserved. SVB, SVB FINANCIAL GROUP,
SILICON VALLEY BANK, MAKE NEXT HAPPEN NOW and the chevron device are trademarks
of SVB Financial Group, used under license. Silicon Valley Bank is a member of
the FDIC and the Federal Reserve System. Silicon Valley Bank is the California
bank subsidiary of SVB Financial Group (Nasdaq: SIVB).

 

Rev. March 30, 2020 Deferral Agreement Page 4 of 6

 

--------------------------------------------------------------------------------

 
[logo.jpg]

Annex

Deferral Agreement

 

Additional Borrowers

 

Deferral Agreement Effective Date: April 22                                   ,
20 20           

 

Borrower: Sophiris Bio Inc.                                                     
                               

 

This Annex forms a part of the Deferral Agreement dated as of the date indicated
above between Silicon Valley Bank and Borrower, as defined above. Capitalized
terms used but not defined in this Annex shall have the meanings ascribed to
them in the Deferral Agreement.

 

Each of the undersigned (collectively, the "Additional Borrowers") is a party to
the Loan Agreement and hereby agrees to the terms and conditions set forth in
the Deferral Agreement. Upon its execution hereof, each Additional Borrower
shall be deemed to be a party to the Deferral Agreement.

 

Sophiris Bio Corp.                                        

 

By: /s/ Peter Slover                                                            
   

Peter Slover                                                   

Name

CFO                                                               

Title

 

By:                                                                 

                                                                       

Name

                                                                      

Title

                                                                      

 

By:                                                                 

                                                                      

Name

                                                                      

Title

 

By:                                                                 

                                                                      

Name

                                                                      

Title

Sophiris Bio Holding Corp.                          

 

By: /s/ Peter Slover                                                            
  

Peter Slover                                                   

Name

CFO                                                               

Title

 

By:                                                                 

                                                                       

Name

                                                                      

Title

                                                                      

 

By:                                                                 

                                                                      

Name

                                                                      

Title

 

By:                                                                 

                                                                      

Name

                                                                      

Title

 

© 2020 SVB Financial Group. All rights reserved. SVB, SVB FINANCIAL GROUP,
SILICON VALLEY BANK, MAKE NEXT HAPPEN NOW and the chevron device are trademarks
of SVB Financial Group, used under license. Silicon Valley Bank is a member of
the FDIC and the Federal Reserve System. Silicon Valley Bank is the California
bank subsidiary of SVB Financial Group (Nasdaq: SIVB).

 

Rev. March 30, 2020 Deferral Agreement Page 5 of 6

 

--------------------------------------------------------------------------------

 
[logo.jpg]

Consent and Ratification

Deferral Agreement

 

This Consent and Ratification should be signed only to the extent that the
Deferral Agreement to which it is attached indicates that it is applicable.
Otherwise, this Consent and Ratification is not applicable and void and the
following signature blocks should be left blank.

 

Each of the undersigned, in its capacity as a guarantor or pledgor of the
Obligations under the Loan Agreement and the other Loan Documents, acknowledges
receipt of the Deferral Agreement. Each of the undersigned further: (i) consents
to the Deferral Agreement and the transactions and agreements contemplated
thereby; (ii) reaffirms and acknowledges its continuing obligations under the
guaranty, pledge agreement or other Loan Document(s) to which it is a party, and
that such obligations remain in full force and effect; and (iii) acknowledges
that Bank may, but shall be under no obligation to, obtain from the undersigned
from time to time further acknowledgment of its continuing obligation under such
agreement(s) or with respect to any extension of the time for payment of the
Obligations or of any amendment of the terms thereof, waiver of any default, or
forbearance in the exercise of any remedy afforded Bank by the terms of such
Obligations or by law.

 

                                                                       

 

By:                                                                 

                                                                       

Name

                                                                       

Title

 

By:                                                                 

                                                                       

Name

                                                                      

Title

                                                                      

 

By:                                                                 

                                                                      

Name

                                                                      

Title

 

By:                                                                 

                                                                      

Name

                                                                      

Title

                                                                       

 

By:                                                                 

                                                                       

Name

                                                                       

Title

 

By:                                                                 

                                                                       

Name

                                                                      

Title

                                                                      

 

By:                                                                 

                                                                      

Name

                                                                      

Title

 

By:                                                                 

                                                                      

Name

                                                                      

Title

 

© 2020 SVB Financial Group. All rights reserved. SVB, SVB FINANCIAL GROUP,
SILICON VALLEY BANK, MAKE NEXT HAPPEN NOW and the chevron device are trademarks
of SVB Financial Group, used under license. Silicon Valley Bank is a member of
the FDIC and the Federal Reserve System. Silicon Valley Bank is the California
bank subsidiary of SVB Financial Group (Nasdaq: SIVB).

 

Rev. March 30, 2020 Deferral Agreement Page 6 of 6

 